DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is in response to communications received on 1/26/20.  Claim(s) 16 has/have been amended.  Therefore, Claims 1, 3-5, 7-12, and 14-23 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 1/26/20, with respect to rejections under 35 USC 102 and 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the 102 and amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-14.
The Examiner respectfully disagrees because claim 1 nor claim 11 are amended.
The features upon which applicant relies (i.e., the first section and the second section are visually aligned chronologically such that the representation of the suggested calendar event (in the second section) is visually aligned chronologically with the timeline and the representation of at least one of the plurality of calendar events (in the first section) ) are not recited in the rejected claim(s) as the claim(s) only recite(s) generate and output a representation of the suggested calendar event within a second section of the user interface separate from the first section, wherein the representation of the suggested calendar event is visually aligned chronologically with the timeline of the first section.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Board decision dated 8/27/20 on pg 11 only defined chronological alignment as sharing some property of chronological alignment between the representation of the calendar event and the timeline. However the Board 
a) does not define visually aligned chronologically,
b) given a also does not does not define visually aligned chronologically as “such that the representation of the suggested calendar event (in the second section) is visually aligned chronologically with the timeline and the representation of at least one of the plurality of calendar events (in the first section)” emphasis added,
c) merely says appellant’s argument is dispositive and not currently clamed, and 
d) does not say there is no support in Bernier for visually aligned chronologically.

“We find chronological alignment by days of the week (Mon.— Fri.) is disclosed in Bernier (Fig. 24) between the daily timeline in the “first” section (right daily schedule section 2404) and the representation of the suggested calendar event (i.e., the “followup” appointment days left section 2406).”
and those sections cited by the Board are displayed thus visual and therefore Bernier teaches visually aligned chronologically.  Furthermore, Bernier specifically teaches “an ability to view a weekly view of the schedule and corresponding suggestions, a daily
view of the schedule and corresponding suggestions, a monthly view of the schedule and corresponding suggestions, a view of the schedule and corresponding suggestions during a chosen date range, and/or other information related to the schedule and the strategy.”

Thus, the arguments are unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1, 5, 7, 9, 11-12, 14, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernier et al. (US 2014/0229217 A1).

Regarding claim 1, Bernier teaches a system for generating suggested calendar events within an electronic calendar, the system comprising:
an electronic processor configured to [see at least Fig. 1 and [0109-0110, 0269-0271] for a computer]
access a plurality of data records associated with a user, each of the plurality of data records including data associated with one of a plurality of calendar events [see at least [0109-0110, 0269-0271] for a computer with access to [0044, 0142] worker availability such as schedule data],
generate and output a user interface displaying an electronic calendar of the user, the user interface including a first section, wherein the first section includes a timeline and a representation of at least one of the plurality of calendar events positioned in a chronological order along the timeline [see at least Fig. 24 item 2404, Fig. 26 item 2604, and Fig. 27 item 2604 and [0246, 0257, 0264] for calendar of events and timeline of calendar of events],
determine a suggested calendar event for the user [see at least Fig. 11 and [0212-0213] for determine suggestions],
generate and output a representation of the suggested calendar event within a second section of the user interface separate from the first section, wherein the representation of the suggested calendar event is visually aligned chronologically with the timeline of the first section [the limitation is interpreted based on broadest reasonable interpretation of instant specification Fig. 7 and [0045],
then see at least Fig. 24, right side, item 2404 and [2406] ] timeline of the first section; Fig. 24, left side, item 2406 and [02406] ] suggested calendar events; [0247] viewing the suggested calendar event(s) corresponding to the timeline where the timeline has a range of weekly, monthly, or chosen date range 
“an ability to view a weekly view of the schedule and corresponding suggestions, a daily view of the schedule and corresponding suggestions, a monthly view of the schedule and corresponding suggestions, a view of the schedule and corresponding suggestions during a chosen date range, and/or other information related to the schedule and the strategy.”; and
[0249] the suggested calendar events comprises subsets of time periods corresponding to the selected time period of the timeline], and
in response to the user accepting the suggested calendar event [see at least [0064-0065, 0165] for user acceptance of suggested event, including drag and drop of suggested event into open time slot, thus creating a scheduled activity],
add a data record for the suggested calendar event to the plurality of data records associated with the user [see at least [0064-0065, 0165] for user acceptance of suggested event, including drag and drop of suggested event into open time slot, thus creating a scheduled activity], and
generate and output an updated version of the electronic calendar of the user within the user interface based on the plurality of data records [see at least 

Regarding claim 11, the claim recites analogous limitations to claim(s) 1 above and is therefore rejected on the same premise.
Claim 11 has the following additional limitation(s) taught by Bernier determining, with the electronic processor, a suggested calendar event for the user based on a stored profile of the user [see at least [0066] for suggestions are based on feedback such as feedback via prompts on why user reacted to suggestions in a certain manner, feedback is information that is tracked, [0073] tracked information is associate with a user (stored profile) ]; and
updating the stored profile of the user based on whether the user accepts or rejects the suggested calendar event [see at least [0073] for tracking information associated with a user (stored profile) is updated based on accepted suggestions].

Regarding claim 9, the claim(s) recite(s) analogous limitations to claim(s) 11 above and is therefore rejected on the same premise.


Regarding claim 5 and 12, Bernier teaches the system of claim 1, wherein the electronic processor is configured to determine the suggested calendar event for the user based on a stored profile of the user, the stored profile of the user including at least one selected from a group consisting of a preference of the user, a demographic of the user, and a geographic location of the user [see at least [0066] for suggestions are based on feedback such as feedback via prompts on why user reacted to suggestions in a certain manner (preference of the user), feedback is information that is tracked, [0073] tracked information is associate with a user (stored profile) ].

Regarding claim 7 and 14, Bernier teaches the system of claim 1, wherein the electronic processor is configured to determine the suggested calendar event for the user based on at least one future calendar event of the user [see at least Fig. 11-12 and [02223-02224, 0213-0214] for suggestions are based on score and scores are based on completed (historical) and planned (future) activities].

Regarding claim 21 and 22, Bernier teaches the system of claim 1, wherein the electronic processor is configured to determine the suggested calendar event for the user based on at least one historical calendar event of the user [see at least Fig. 11-12 and [0223-0224, 0213-0214] for suggestions are based on score and scores are based on completed (historical) and planned (future) activities].

Regarding claim 23, Bernier teaches the system of claim 1, wherein the user accepts the suggested calendar event by dragging and dropping the representation of the suggested calendar event from the second section of the electronic calendar to the first section of the electronic calendar [see at least [0064-0065, 0165] for user acceptance of suggested event, including drag and drop of suggested event into open time slot, thus creating a scheduled activity].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernier as applied to claim(s) 1 above and further in view of Metsatahti et al. (US 2005/0108253 A1).

Regarding claim 3, Bernier teaches the system of claim 1, wherein the plurality of calendar events includes a historical calendar event and wherein the electronic calendar includes data [see at least Fig. 24 items 2402 and 2404 [0246-0247] for the calendar 2404 can show events after selection in 2402 for today, week, month, or a chosen date range thus future, current, and past information can be shown].

Bernier doesn’t/don’t explicitly teach but Metsatahti discloses wherein the electronic calendar includes selectable representations of additional data associated with the historical calendar event, the additional data including at least one selected from a group consisting of an image associated with the historical calendar event, a video associated with the historical calendar event, a contact entry associated with the historical calendar event, and a data file associated with the historical calendar event [as suggested by the instant specification [0005, 0034, 0037-0040] additional data associated with historical calendar events allows a user to retrace and reminisce about past activities such as items created/modified during the time of a historical event,
then see at least [0034] for past time events; Fig. 3 and [0040-0041] for 220 “Typically the media files that are represented in the media view will be associated to a past calendar event or past reminder.” or “media files that … may be associated with a moment or period of time based on a timestamp in the media file”; Fig. 4 and [0059-0062] for views of additional data associated with calendar events (Sat 15.6, Sunday 16.6, and Tuesday 18.6) and views of calendar events (Wed 19.6, Thursday 20.6, and Friday 21.6) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernier with Metsatahti to include the limitation(s) above as disclosed by Metsatahti.  Doing so would help provide additional data associated with scheduled events while still showing scheduled events [see at least Metsatahti [0040-0041, 0059-0062] ].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernier in view of Metsatahti as applied to claim(s) 3 above and further in view of Zhao et al. (US 2013/0145282 A1).

Regarding claim 4, modified Bernier teaches the system of claim 3 as well as the additional data.
Modified Bernier doesn’t/don’t explicitly teach but Zhao discloses wherein the electronic processor is further configured to receive at least a portion of data from a social media network [see at least Fig. 1B items 414 and 459 and [0049, 0053, 0056] for suggestions of other users’ events 459 where the user and other users are both part of a social network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bernier with Zhao to include the limitation(s) above as disclosed by Zhao.  Doing so would help provide additional information for scheduled events while still showing other users’ events and suggested events [see at least Zhao [0049, 0053, 0056, 0064, 0094] ].

Claim(s) 8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernier as applied to claim(s) 1 and 11 above and further in view of Zhao et al. (US 2013/0145282 A1).

Regarding claim 8 and 15, Bernier teaches the system of claim 1.
Bernier doesn’t/don’t explicitly teach but Zhao discloses wherein the electronic processor is configured to determine the suggested calendar event for the user based on at least one calendar event of a second user [see at least Fig. 1B items 414 and 459 and [0049, 0053, 0056] for suggestions of other users’ events 459].
the limitation(s) above as disclosed by Zhao.  Doing so would help provide additional information for scheduled events while still showing other users’ events and suggested events [see at least Zhao [0049, 0053, 0056, 0064, 0094] ].

Regarding claim 10, Bernier teaches the system of claim 1.
Bernier doesn’t/don’t explicitly teach but Zhao discloses wherein the electronic calendar includes a foreground window and a background window and wherein the representation of the at least one of the plurality of calendar events is displayed in the foreground window and the representation of the suggested calendar event is displayed in the background window [see at least Fig. 1B items 414 and 459 and [0049, 0053, 0056] for calendar event in foreground 414 and suggestions in background 459].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernier with Zhao to include the limitation(s) above as disclosed by Zhao.  Doing so would help provide additional information for scheduled events while still showing other users’ events and suggested events [see at least Zhao [0049, 0053, 0056, 0064, 0094] ].

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernier in view of Brock et al. (US 2016/0342955 A1).

Regarding claim 16 (currently amended), the claim recites analogous limitations to claim(s) 1 and 11 above and is therefore rejected on the same premise.

Claim 16 has the following remaining limitation(s) that Bernier doesn’t/don’t explicitly teach but Brock discloses such that, in response to navigation forward or backward along the timeline of the first section, in addition to adjusting a position of the representation of the at least one of the plurality of calendar events included in the first section, a position of the representation of the second calendar event within the second section is adjusted to maintain the representation of the second calendar event in the second section visually aligned chronologically with the timeline of the first section [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0032, 0034, 0045],
then see at least [0056] side by side calendar view; [0095] scrolling moves the calendar (the calendars in side by side view as noted in [0056] ) up and down which is forwards and backwards (thus the calendars move in unison when going forwards and backwards) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernier with Brock to include the limitation(s) above as disclosed by Brock.  Doing so would help improve Bernier’s calendar system by making “personal time management easier and more efficient for a user as well as making business and customer time management more powerful for the business user” [see at least Brock [0035] ].

Regarding claim 17, modified Bernier teaches the computer-readable medium of claim 16, wherein the representation of the suggested calendar event is distinguished from the representation of the at least one of the plurality of calendar events based on at least one selected from a group consisting of a location within the electronic calendar, a color, a font, a size, and a format [see at least Bernier Fig. 24 items 2404 and 2406 and Fig. 26 items 2604 and 2606 and [0246, 0257] for calendar of events and suggestion that are in different locations, and have different sizes].

Additionally Bernier implies the computer-readable medium of claim 16, wherein the representation of the suggested calendar event is distinguished from the representation of the at least one of the plurality of calendar events based on at least one selected from a group consisting of a format [see at least Fig. 24 items 2404 and 2406 and Fig. 26 items 2604 and 2606 and [0246, 0257] for calendar of events and suggestion that possibly have different formats].


Regarding claim 18, the claim(s) recite(s) analogous limitations to claim(s) 5 and 12 above and is therefore rejected on the same premise.

Regarding claim 19, the claim(s) recite(s) analogous limitations to claim(s) 6 and 7 above and is therefore rejected on the same premise.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernier in view of Brock as applied to claim(s) 16 above and further in view of Jain et al. (US 2008/0189159 A1).

Regarding claim 20, modified Bernier teaches the computer-readable medium of claim 16 as well as the electronic calendar, one of the plurality of calendar events.
Modified Bernier doesn’t/don’t explicitly teach but Jain discloses further comprising receiving input from the user through an electronic calendar associated with one of a plurality of calendar events, the one of the plurality of calendar events associated with a first user and a second user and wherein the input designates one of the first user and the second user as a responsible attendee for one of the plurality of calendar events [see at least Fig. 7 and 8 and [0039-0040] for receiving input for an event from a user such as one where there are invitees and observers, where the invitees are user 1 and user 2 [0054] alternatively no observer is initially added thus later receiving input from the user or an invitee updating the event with an observer [0039-0040] where the observer is any user such as user 1 or user 2 [0064] observer is user 1 or user 2 in one scenario because user 1 or user 2 can’t make the meeting thus putting the burden of attendance on the other invitee(s) which designates the non-observer(s) as the responsible attendee].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bernier with Jain to include the limitation(s) above as disclosed by Jain.  Doing so would help provide additional .

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624